EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Pollicoff on 12/08/2020.

The application has been amended as follows: 
IN THE CLAIMS
Claim 13 is amended as follows:
A filling/sealing device for a container that is configured to quickly adjust a filling amount when a filling failure is identified, comprising: 
a filler including a filling turret having a plurality of holding parts and a filling device provided for each of the holding parts to fill an empty container with a liquid content so that the container is provided with a total filling amount; 
a forwarding turret that holds and turret-conveys the filled container transported from said filling turret; 
a sealing device arranged downstream of the forwarding turret and that seals the filled container with a lid after being transported from said forwarding turret; 
an inspection device arranged downstream of the sealing device and provided in a path, in which said filled container that has been sealed by the sealing device is held 
a controller communicating with the filler and the inspection device and that: 
recognizes in advance a specific number of conveyances pitches between a carrying-out position of the filling turret and an inspection position of the inspection device; 
identifies said filling device that corresponds to 
adjusts, without stopping operation of the filler, the total liquid filling amount by the filling device that corresponds to the one of the holding parts identified with the filling failure, whereby the total liquid filling amount is corrected for the filling device that corresponds to the one of the holding parts identified with the filling failure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Angerer (EP 2,583,931 A1), Takahasi (JPH 03175323 A) and Clusserath (DE 102012000758 A1) are considered the closest prior art.
Angerer discloses a filling device for a container, comprising: a filler including a filling turret having a plurality of holding parts and a filling device provided for each of the holding parts to fill the container with a liquid content; a forwarding turret that holds and turret-conveys the container after being transported onto the forwarding turret from 
Takahashi discloses a filling/sealing device wherein a sealing device arranged downstream of the forwarding turret and that seals the container with a lid after being transported from said forwarding turret. 
Clusserath discloses a filling/sealing device for a container, comprising: a filler including a filling turret having a plurality of holding parts and a filling device provided for each of the holding parts to fill the container with a liquid content; a forwarding turret that holds and turret-conveys the container after being transported onto the forwarding turret from a carrying-out position of said filling turret; a liquid nitrogen filling part provided in a circular conveyance path of the forwarding turret and that fills the container with liquid nitrogen; a sealing device arranged downstream of the forwarding turret and that seals the container with a lid after being transported from said forwarding turret; an inspection device provided in a path, in which said sealed container is held 
Neither Angerer, Takahasi, nor Clusserath anticipate or render obvious the combination of an inspection device arranged downstream of the sealing device and provided in a path, in which said container is held and turret-conveyed, to inspect at an inspection position a total liquid filling amount in the container while the container is turret-conveyed and after the container is sealed with the lid by the sealing device; and a controller communicating with the inspection device and the filler and that: recognizes in advance a specific number of conveyances pitches between the carrying-out position of the filling turret and the inspection position of the inspection device; and identifies the filling device corresponding to one of the holding parts with a filling failure on the basis of an inspection result from said inspection device and controls a filling amount by the filling device that corresponds to the one of the holding parts having the filling failure, wherein the filling/sealing device is configured to correct the filling amount without stopping operation of the filler and utilizes only a single filling turret to fill the container when empty in a conveyance path between a carrying-in position of the filler and the sealing device.  Any further modification would be hindsight. 


Information Disclosure Statement
	After further consideration, the single reference in the IDS submitted on 4/03/2020 has been considered in view of the English translation of Chinese Office Action conducted in counterpart Appln. No. 2015/0073581 attached to the IDS submitted on 6/08/2020.  During a telephone call with Applicant’s representative, John Miller, the IDS submitted on 6/08/2020, there was a typographical error on the date which should have been submitted as March 25, 2020.  Both of the IDS submitted on 4/03/2020 and 6/08/2020 are attached and have been fully considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Examiner, Art Unit 3753